Title: To George Washington from Robert Morris, 7 December 1795
From: Morris, Robert
To: Washington, George


          
            Dear Sir
            Philada Decemr 7th 1795
          
          My Strong desire to give an agreable Answer to your Note of the 3d inst. restrained me from doing it sooner. I am not in possession of Money at present, nor can it be obtained in any way but upon Usurious Loans, However repugnant such Loans are to my interest & feelings, I have made offers that are held under Consideration at present, which if accepted will put it in my power to remit the Sum asked by the Commrs for the City of Washington, and if attained I shall instantly do it. I am Dr Sir Your most obed. Servt
          
            Robt Morris
          
        